DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/780679, filed on 6-1-2018.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 3-10-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,894,451. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent teaches all of the basic features of the claimed invention.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 16 -19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al (US 2009/0058667) in view of Brown et al (US 6,546,982).


Regarding claims 1 and 17 Dixon et al teaches an electronics package having a main portion 1 11 21 31 ; a mount (coincides with patch 2 12) , wherein the mount includes a peripheral flange 41a; an attachment patch 2 12 configured to be connected to the mount, the attachment patch 2 12 having a central opening 4, wherein the central opening 4 of the attachment patch 2 is smaller than the peripheral flange of the mount 2 12, and wherein the attachment patch 2 12 is configured to be directly affixed to a tire [0028]. Dixon et al however does not teach a central opening that extends completely through the attachment patch. Brown et al teaches an attachment patch 600 comprising a central opening 620 that extends completely through the attachment patch 600 (abstract suggest the opening 620 extending to cavity 622).
	It would have been obvious to have been obvious to a person having ordinary skill in the art of tire patch devices to modify the patch arrangement taught by Dixon et al to include a central opening that extends completely through the attachment patch as taught by Brown et al for the purpose manufacturing a tire patch assembly that can be conveniently inserted, replaced or maintained with minimal impact on the tire performance.

Regarding claim 2 Dixon et al teaches the mount 2 12 is integral with the main portion (fig 1-6b).

Regarding claim 3 Dixon et al teaches the mount 2 12 and the main portion 1 are separable components, the mount 2 12 including a threaded post 36 and the main portion 1 including a through-hole 34, sized to receive the threaded post 36, and wherein the assembly further includes a nut sized and shaped to fit on the threaded post 36.

Regarding claim 4 Dixon et al teaches an opening 4 a mount 2 12 and a threaded post 36 and nuts (inherent to threaded connection). Dixon however does not teach a plurality of mounts and a plurality of central openings.  
Lacking any criticality, it would have been obvious to a person having ordinary skill in the art of tire sensor attachment arrangements at the time the invention was made to modify the arrangement as taught by Dixon et al to further include a plurality of mounts and a plurality of central openings Since Dixon et al at the very least teaches a structural arrangement that includes an opening, mount and threaded post for the purpose of manufacturing an attachment arrangement that can securely fit to a tire and optimally monitor the tire during operation. Furthermore it has been held that Duplicating the components of a prior art device is a design consideration within the skill of the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this particular instance Dixon et al teaches the basic features of the claimed invention with respect to an opening, mount and post and the applicant has not provided evidence that duplicating these elements solves a stated problem or is for a particular purpose.


Regarding claim 5 Dixon et al teaches the main portion 1 11 21 31 and the mount 2 12 are separable components, (figs. 1-6b) wherein the mount 2 12 includes a protrusion 53a 53b; and the main portion 1 11 21 31 includes a groove sized to receive the protrusion 53a 53b.

Regarding claim 9 Dixon et al teaches wherein the main portion 1 11 21 31 and the mount 2 12 are separable components (figs. 1-6b), wherein the mount 2 12 includes an elongated post 18a 18b, and wherein the main portion 1 11 21 31 includes a clamp 5 sized and shaped to fit at least partially around the elongated post 18a 18b.

Regarding claim 18 Dixon et al teaches cold curing the contact portion of the attachment patch 2 12 to the tire (figs. 1-6b).

Regarding claim 19 Dixon et al teaches the central cutout portion 4 has an oval shape (figs. 1b, 2b, 3b, 4b, 5b).

Regarding claim 20 Dixon et al teaches using an adhesive to secure the contact portion to the tire [0038].

6.	Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston (US 2012/0300809)

Regarding claim 12 Weston et al  teaches a tire-mounted sensor package 400 200 320 containing electronics (inherent), wherein the tire-mounted sensor package 400 200 320  includes a clamp ( nuts 330 threads on and clamps down arrangement)  having at least one arm (fig. 3a & 4a) ; a mount 310 having an elongated post 312 314 and a bottom flange (patch  surface 300 ) wider (fig. 4) than the elongated post 312 314, wherein the bottom flange portion (patch surface 300)  is adapted to be affixed to an inner liner of a tire 100 , and wherein the at least one arm (figs. 3a-4a) of the clamp engages the elongated post 312 314  of the mount 310 to attach the tire-mounted sensor package to the mount 310

Regarding claim 13 Weston teaches the elongated post 312 314 of the mount 310 has an upper flange portion 320  that is wider than the elongated post 312 314

Regarding claim 14 Weston teaches the bottom flange 300 is adapted to be vulcanized on the tire 100 innerliner (fig. 4).

Regarding claim 15 Weston teaches the bottom flange 300 is adapted to be affixed to the tire 100 inner liner using an adhesive (inherent)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856